DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
           Applicant’s election of the species Neoplasia as recited in claim 38 in the reply filed on 10/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Currently, claims 1-48 are pending.  Claims 39-48 are withdrawn as being directed to non-elected species.  Claims 1-13, 19-21, 24-25, 28 and 34-37 were previously withdrawn as being directed to non-elected inventions.  Accordingly, Claims 14-18, 22-23, 26-27, 29-33 and 38 are under examination. 

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18, 22-23, 26-27, 29-33 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, step (b) is indefinite in reciting “determining a level of bound antibody in said cells..” because the term “determining” appears to intend a mental step; hence, it is unclear if applicant actually intends a positive active method step in the claim.  It is suggested but not required to delete the term “determining” and replace it with --detecting--.
Claim 14, step (ii) is vague and indefinite in reciting “for a leaky gut related disease” because it is unclear if the applicant is detecting and treating leaky gut as recited in the preamble of the claim of if the applicant is treating another condition or disease.  The specification does not provide a definition for “leaky gut related disease” and it is unclear what the applicant intends or is trying to encompass.  It is suggested but not required to delete the term “leaky gut related disease” and replace it with --leaky gut--.
Claim 38 is vague and indefinite because it is unclear how leaky gut is neoplasia.  The two are completely different conditions and it is unclear if the applicant is somehow trying to replace leaky gut detection and treatment with neoplasia treatment and detection or if the applicant intends something else.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.  Further, if the applicant were to intend leaky gut is related to or associated with neoplasia this is also unclear because it would be unclear how it is related to or associated with neoplasia.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16, 18, 26-27, 29-30, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2015/0202329) in view of Blankenberg e al (US 2006/0105419)
            Liu discloses a method for detecting or identifying cell-barrier dysfunctions in a patient (e.g. para’s 0001, 0003) comprising:  staining gastrointestinal (Gl) cells of the patient with a probe having a detectable marker.  Liu et al discloses that the detectable marker can be a fluorescent marker (e.g. para 0006). Liu et al discloses staining patient intestinal, oropharyngeal, or buccal epithelial cells with the probe (e.g. para 0004).  Liu et al discloses that the probe can be caspase-1 antibody (e.g. para 0066).  Liu et al discloses examining the stained Gl cells of the patient for the presence of elevated levels of bound detectable antibody relative to similarly stained Gl cells from a healthy individual as evidence of above-normal levels of caspase-1 associated with the patient Gl barrier cells (e.g. para 0004).   Liu et al discloses examining the stained intestinal, oropharyngeal, or buccal epithelial cells for the presence of elevated levels of detectable marker, relative to similarly-stained intestinal, oropharyngeal, or buccal epithelial cells from a normal individual, respectively, as evidence of above-normal levels of caspase-1 associated with the patient intestinal, oropharyngeal, or buccal epithelial cells"), wherein elevated levels of caspase-1 identifies the patients as having cell-barrier dysfunction (e.g. para’s  0004-0005). Liu et al discloses elevated levels of caspase-1 in the patient intestinal epithelial cells (lECs), oropharyngel epithelial cells (OECs) or buccal epithelial cells (BECs) is an indicator of cell barrier dysfunction associated with irritable bowel syndrome (IBS) or inflammatory bowel disease (IBD) in the patient”) (e.g. para 0005).  Liu et al discloses obtaining patient intestinal epithelial cells from a biopsy or aspiration and staining in vitro and detecting by fluorescence microscopy (e.g. para 0006).  Liu et al discloses the patient can have colon cancer (e.g. para 0060, 0083).  Liu et al also discloses the method can comprise the use of primary and secondary antibodies (e.g. 0066).  Liu et al discloses the patient can have colitis or celiac (e.g. para’s 0043, 0056). Liu et al discloses that the subject determined to have elevated levels can be treated (e.g. para’s 0010, 0012).
             Liu et al differs from the instant invention in failing to specifically teach the cell-barrier dysfunction is for detecting or identifying of a leaky gut syndrome (increased intestinal permeability).
             However, Liu et al teaches a correlation between increased intestinal permeability and cell-barrier dysfunction associated with IBS (e.g. para 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to arrive at the instantly claimed method because Liu et al teaches a link of increased intestinal permeability (leaky gut syndrome) with alteration in the epithelial tight junctions and may be a potential mechanism for barrier dysfunction and mucosal inflammation in IBS.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success also correlating the results of Liu et with the identification of leaky gut syndrome in the patient. Further, with regard to colorectal neoplasia It would have been obvious to one of ordinary skill in the art at the filing date to extend the area of applicability of the diagnostic method of Liu et al to leaky gut syndrome which is colorectal neoplasia because Liu discloses a correlation between aforementioned increased intestinal permeability and cell-barrier dysfunctions associated with irritable bowel syndrome.  
          Liu et al differs from the instant invention in failing to specifically teach the determined level is two-fold to four fold relative to the normal level.
However, it was recognized in the prior art that the sensitivity and specificity is a measure of the accuracy of a test, reflecting the number (if any) of false positives and false negatives. Furthermore, sensitivity and specificity may be adjusted by adjusting the value of a threshold or cutoff value, above which (or below which, depending on how a marker changes with the disease/condition) the test is considered to be indicative of one state or condition (e.g., diseased/condition) and below which the test is considered to be indicative of another state or condition (e.g., non-diseased). See Blankenberg et al at [0007], [0028], [0084]. Accuracy need not be 100%; however Blankenberg et al indicates that particularly preferred would be where both the sensitivity and specificity are at least about 75%, more preferably at least about 80%, even more preferably at least about 85%, still more preferably at least about 90%, and most preferably at least about 95% [0028]. 
The teachings of Blankenberg et al indicate that the sensitivity and selectivity of a diagnostic test was known to be a result-effective variable, impacting the number of individuals who are correctly diagnosed with disease/condition. Furthermore, the teachings of Blankenberg et al indicate that it was known in the prior art to optimize tests for desired levels of sensitivity and specificity, by selecting appropriate threshold or cutoff values.  
           Therefore, it would have been obvious to one of ordinary skill in the art to incorporate comparison to a control and to arrive at the claimed invention by optimizing cutoff levels in order to achieve a desired sensitivity and specificity, given that such percentages were recognized in the art to be particularly preferred for diagnostic tests. One skilled in the art would have been motivated to select such threshold levels for sensitivity and specificity out of the course of routine optimization, given that these measures of test accuracy were recognized in the prior art to be result-effective variables that impact the number of false negatives and false positives for the test. Finally, one skilled in the art would have had a reasonable expectation of success in arriving at the claimed threshold for sensitivity and specificity since means of achieving desired sensitivity and specificity were known, namely by selecting an appropriate threshold or cutoff level (as taught by Blankenberg et al) in comparison to the normal control of Liu et al.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  
          Further with respect to the treatment step as currently recited.  As stated supra Liu et al teaches Liu et al discloses that the subject determined to have elevated levels can be treated (e.g. para’s 0010, 0012) and it is unclear what applicant intends by treatment for  leaky gut related disease (see 112(b) supra).  Thus, the combination of Liu et al in view of Blankenberg et al read on the instantly recited claims.
          With respect to the control exhibiting a 0.5% to 1% level as currently recited.  Liu et al teaches the control can be a healthy individual and by way of applicants own disclosure in paragraph 0074 people who do not have IBD (e.g. healthy control) express activated caspase 1 between 0.5 to 1%.  Therefore, absent evidence to the contrary it is deemed that the healthy control in the modified method of Liu et al would have a level between 0.5 to 1%.  

          Claims 17 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al and Blankenberg et al as applied to claims 14-16, 18, 26-27, 29-30, 33 and 38 above, and further in view of Mennigen et al (Am J Physiol Gastrointest Liver Physiol 296, 2009, pages G1140-G1149).
See above for the teachings of Liu et al., and Blankenberg et al.
Liu et al and Blankenberg et al. differs from the instant invention in failing to specifically teach staining with a caspase-3 antibody.
Mennigen et al teaches that it is known and conventional in the art to utilize anti-caspase-3 antibodies for staining epithelial cells (e.g. page G1141, second column).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of anti-caspase-3 antibodies such at taught by Mennigen et al into the modified method of Liu et al because Liu et al specifically teaches that a probe conjugated with a detectable marker for caspase 3 can be utilized in the method (e.g. para 0013) and Mennigen et al shows that it is known and conventional in the art that anti-caspase 3 antibodies can be utilized as a probe.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating anti-caspase 3 antibodies such as taught by Mennigen et al into the modified method of Liu et al.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al and Blankenberg et al as applied to claims 14-16, 18, 26-27, 29-30, 33 and 38 above, and further in view of Puthia et al (Infection and Immunity, July 2006, pages 4114-4123) (submitted in the IDS filed 08/03/20).
See above for the teachings of Liu et al., and Blankenberg et al.
           Liu et al and Blankenberg et al differs from the instant invention in failing to teach the method further comprises identifying dead cells by TUNEL.
          Puthia shows that it is known and conventional in the art to utilize TUNEL to detect cell death among intestinal epithelial cells (e.g. page 4115, second column).
          It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of TUNEL for detecting dead cells in the modified method of Liu et al because Puthia shows that it is known and conventional and by way of Applicants own disclosure in paragraph 00131 the TUNEL method is a common method for the detection of apoptosis.  Thus, absent evidence to the contrary one of ordinary skill in the art would be motivated to check for cell death in the modified method of Liu et al and would have a reasonable expectation of success incorporating a TUNEL assay in the method of Liu et al.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claims 14-18, 22-23, 26-27, 29-33 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The claims are directed to a naturally occurring correlation between the level of caspase-I in patients having leaky gut syndrome compared to a control.
 
Step 2A, Prong 2
The additional elements of staining gastrointestinal (GI) epithelial cells of the patient with caspase-1 specific antibody relative to a control do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
          Also, with respect to the recitation “determining a level of bound antibody in said cells that is two-fold to four-fold elevated relative to caspase-1 specific antibody stained GI epithelial cells of a control exhibiting a 0.5% - 1% level of bound antibody”.   The “determining” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the levels of bund antibody being correlated with leaky gut.  No active method steps are invoked or clearly required; the “determining” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  
        Although claim 14 does invoke subsequently treating the subject, no particular type of treatment is specified.  As a result the general treatment step of claim 14 does not go beyond insignificant extra-solution activity and does not  apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Further, the additional elements of the claims are recited with a high level of generality and do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (the active method steps/limitations recited in addition to the judicial exceptions themselves) and do not add significantly more to the judicial exception(s).
 As shown by the art supra it is well known routine and conventional in the art to stain GI epithelial cells with a caspase-1 specific antibody and to determine a level of bound antibody and compare the level to that of a normal control. 
It does not appear to be the case that the active steps recited, which are performed in order to gather the data or perform the assay, are steps recited or performed in an unconventional or non-routine way, such to provide an inventive concept under step 2B.
The claimed limitations as currently presented fail to recite limitations that add a feature that is more than well understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-18, 22-23, 26-27, 29-33 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 48 and 51-54 of copending Application No. 14/424,224 in view of Liu et al (US 2015/0202329).    Both the current application and 14/424,224 comprise a method of staining intestinal epithelial cells with caspase-1 specific antibodies and determining a two-fold elevation compared to that of a normal control/control not showing symptoms (as disclosed by applicant paragraph 0074 people who do not have IBS have a level of 0.5 to 1.0%).  14/424,224 fails to specifically teach the correlation with increased intestinal permeability.  Liu et al teaches a correlation between increased intestinal permeability (leaky gut syndrome) and cell-barrier dysfunction associated with IBS (e.g. para 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate detection of leaky gut syndrome with the IBS of 14/424,224 because 14/424,224 specifically teaches the dysfunction indicates IBS and Liu et al shows a correlation between increased intestinal permeability (leaky gut syndrome) and cell-barrier dysfunction associated with IBS. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments submitted 02/24/22 filed 03/25/22 with the RCE have been fully considered but they are not persuasive.  
103 Rejections:
Applicant states that the claims as amended are not obvious over the combination of references and argues that Liu et al does not teach the relationship between leaky gut and the Level of Caspase-1 in GI cells and does not teach the 2-4X fold range of increased Caspase-1 expression.
This argument is not found persuasive because as stated supra and in the previous office action Liu et al teaches a correlation between increased intestinal permeability and cell-barrier dysfunction associated with IBS (e.g. para 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to arrive at the instantly claimed method because Liu et al teaches a link of increased intestinal permeability (leaky gut syndrome) with alteration in the epithelial tight junctions and may be a potential mechanism for barrier dysfunction and mucosal inflammation in IBS.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success also correlating the results of Liu et with the identification of leaky gut syndrome in the patient.  Thus, absent evidence to the contrary one of ordinary skill in the art would expect the elevated levels to in increased intestinal permeability.  Further, the applicant has not provided any evidence to the contrary.
Applicant argues that the term “leaky gut” as disclosed herein and cell barrier dysfunction associated with IDS as taught in Liu et al are not the same and that the cell barrier dysfunction associated with IBS as taught by Liu et al is related to localized inflammation whereas the leaky gut as described in the instant application is related to systemic inflammation.
This argument is not found persuasive because (1) the applicant appears to be only arguing cell barrier dysfunction and appears to be omitting that Liu et al teaches a correlation between increased intestinal permeability and cell-barrier dysfunction associated with IBS (e.g. para 0048).  (2) There is nothing in claim 14 concerning systemic inflammation or localized inflammation and therefore, this argument is not on point and it is also noted that it is unclear what applicant intends by leaky gut related disease (see 112(b) supra).
Applicant directs the Examiner’s attention to WO 2018/125954 and states that the instant application derives priority from WO 2018/125954.  Applicant argues that the specification notes that leaky gut is a condition in which a break occurs in the GI barrier, thereby exposing the inside of the body to the external environment present in the lumen of the GI tract.  Applicant argues that Liu et al does not relate to leaky gut or its relation to systemic diseases such as fatty liver disease, obesity, neoplasia, adenomatous polyps etc.
This argument is not found persuasive as stated supra Liu et al teaches that increased intestinal permeability is associated with IBS and therefore is teaching breaks in the intestinal tract.  Further, as stated supra there is nothing in the claims reciting systemic diseases or a correlation of the results of the method with systemic diseases.  Therefore, this argument is not germane to the instantly recited claims. 
Applicant argues that Liu et al did not recognize the 2-4X elevated levels of caspase-1 expression signals the presence of leaky gut.
This argument is not found persuasive because of reasons stated supra that Blankenberg et al shows that it is known and conventional in the art to optimize a cutoff/threshold to determine a disease status and therefore one skilled in the art would have been motivated to select such threshold levels for sensitivity and specificity out of the course of routine optimization, given that these measures of test accuracy were recognized in the prior art to be result-effective variables that impact the number of false negatives and false positives for the test.

101 Rejections:
Applicant argues that the amended claims contain an active step of treatment and therefore the claim recites an additional element that integrates the judicial exception.
         This argument is not found persuasive because although the claim invokes administering a course of treatment for a leaky gut related disease this limitation is considered to be a generic treatment because there is no specific definition in the specification which clearly shows what is encompassed with a course of treatment   which limits the treatment and thus it generically reads on any type of treatment such as no longer exercising, sleeping, taking a pain medication etc.  Thus, this treatment is considered a generic treatment and does not provide a particular type of medication or treatment specified and generically allows for any and all possible treatments.  As a result, the general treatment step of claim 14 does not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and does not go beyond insignificant extra-solution activity and therefore does not integrate the judicial exception into a practical application.        
Applicant argues that the amended claims require that the caspase-1 level is within a narrow range of 2-4 fold higher when compared with that of a healthy individual.
This argument is not found persuasive because specific values of a cutoff would not necessarily render a claim patent eligible as was seen in the case of May V. Prometheus (which also recited specific threshold values).  Further, the establishment of a threshold in diagnostic assay is well known, conventional and routine.

Double patenting:
Applicant argues that the double patenting rejections be held in abeyance until the allowable subject matter is determined.
This statement is not found persuasive because the applicant has not provided a specific argument directed to the double patenting rejection or provided a terminal disclaimer to overcome the rejection.  Therefore, the rejection will be maintained and the claims continually rejected until the rejection is overcome.

Conclusion
 No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678